Name: Commission Implementing Regulation (EU) NoÃ 233/2012 of 16Ã March 2012 implementing Regulation (EC) NoÃ 999/2001 of the European Parliament and of the Council as regards the approval of the amended national scrapie control programme for Denmark Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: Europe;  means of agricultural production;  agricultural policy;  agricultural activity
 Date Published: nan

 17.3.2012 EN Official Journal of the European Union L 78/13 COMMISSION IMPLEMENTING REGULATION (EU) No 233/2012 of 16 March 2012 implementing Regulation (EC) No 999/2001 of the European Parliament and of the Council as regards the approval of the amended national scrapie control programme for Denmark (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (1), and in particular point (b)(iii) of Section 1 of Chapter A of Annex VIII thereto, Whereas: (1) Regulation (EC) No 999/2001 lays down rules for the prevention, control and eradication of transmissible spongiform encephalopathies in animals. It provides for the approval of the national scrapie control programmes of the Member States if they comply with certain criteria laid down in that Regulation. (2) Commission Regulation (EC) No 546/2006 of 31 March 2006 implementing Regulation (EC) No 999/2001 of the European Parliament and of the Council as regards national scrapie control programmes and additional guarantees and derogating from certain requirements of Decision 2003/100/EC and repealing Regulation (EC) No 1874/2003 (2) approved, inter alia, Denmarks national scrapie control programme and laid down additional guarantees relating to holdings and official movement restrictions under certain conditions for ovine and caprine animals. (3) On 25 November 2011, Denmark submitted an amended national scrapie control programme to the Commission for approval, which complies with the criteria laid down in Regulation (EC) No 999/2001. Since 2003, all fallen stock of ovine and caprine animals over the age of 18 months have been tested for scrapie in Denmark and no case of classical scrapie has been detected. The objective of the amendment to Denmarks national scrapie control programme is therefore to reduce the number of tests performed annually, from the present extensive testing of all fallen stock of ovine and caprine animals over the age of 18 months to the minimum required in accordance with Regulation (EC) No 999/2001. (4) Given the current favourable epidemiological situation in Denmark, the amended national scrapie control programme for that Member State should be approved. (5) The amended national scrapie control programme will have no impact on trade since the additional guarantees and official movement restrictions laid down in Regulation (EC) No 546/2006 remain unchanged. This Regulation should therefore apply without delay. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 The amended national scrapie control programme submitted by Denmark to the Commission on 25 November 2011 is hereby approved. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 147, 31.5.2001, p. 1. (2) OJ L 94, 1.4.2006, p. 28.